OPINION — AG — WITHIN THE LIMITS OF AN UNENCUMBERED BALANCE OF AN APPROPRIATION MADE TO THE OFFICE OF THE COUNTY SURVEYOR FOR "CAPITAL OUTLAY" OR "MAINTENANCE AND OPERATION (DEPENDING UPON THE NATURE OF THE THING PURCHASED AND UNDER THE DEFINITIONS CONTAINED IN 68 O.S.H. 289), THE COUNTY SURVEYOR MAY PURCHASE SUCH SURVEYING INSTRUMENTS AS HE MAY REASONABLY DEEM NECESSARY TO THE PERFORMANCE OF THE STATUTORY DUTIES OF HIS OFFICE; EXCEPT THAT THE COUNTY SURVEYOR MAY PURCHASE THE RECORD BOOKS REFERRED TO IN 19 O.S.H. 573 ONLY WHEN THE NECESSITY FOR THE PURCHASE THEREOF HAS BEEN DEEMED ADVISABLE BY THE BOARD OF COUNTY COMMISSIONERS; AND THAT CLAIMS FOR SUCH PURCHASES SHOULD BE APPROVED BY THE BOARD OF COUNTY COMMISSIONERS IF THEY ARE OTHERWISE PROPER. CITE:  68 O.S.H. 289, 19 O.S.H. 581, 19 O.S.H. 573, 62 O.S.H. 310.2 (RICHARD HUFF)